Citation Nr: 1313596	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and a mood disorder for the period prior to January 28, 2010.

2.  Entitlement to an initial rating in excess of 30 percent for chronic left shoulder pain, status post avulsion chip fracture. 

3.  Entitlement to an effective date earlier than June 9, 2005 for the award of service connection for chronic left shoulder pain, status post avulsion chip fracture, to include as due to clear and unmistakable error (CUE) in a November 1999 rating decision.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1983 to November 1983 and on active duty from September 1986 to April 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The September 2006 rating decision on appeal granted service connection for PTSD and a mood disorder and assigned an initial 70 percent evaluation effective June 9, 2005.  In a June 2010 rating decision, an increased 100 percent evaluation was assigned effective January 28, 2010.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Although a total schedular rating was awarded for part of the relevant claims period, the Veteran's psychiatric disability is still rated as 70 percent disabling prior to January 28, 2010.  Therefore, the claim for an initial increased evaluation for PTSD and a mood disorder for the period prior to January 28, 2010 remains before the Board.

In its January 2010 decision, the Board referred a claim for entitlement to service connection for a muscle and nerve disability of the left shoulder to the Agency of Original Jurisdiction (AOJ) for the appropriate action.  The record does not indicate that this claim has been developed or adjudicated.  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  For the period prior to January 28, 2010, the Veteran's PTSD most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's left shoulder disability manifests painful limitation of motion without ankylosis or impairment of the humerus, clavicle, or scapula.  

3.  The Veteran's initial claim for entitlement to service connection for a left shoulder disability was received by VA on January 7, 1999; the RO denied service connection for a left shoulder disability, status post avulsion chip fracture, in an unappealed November 1999 rating decision.

4.  The Veteran's claim to reopen service connection for a left shoulder disability was received by VA on June 9, 2005; service connection for the disability was granted in a September 2006 rating decision with an initial 30 percent evaluation assigned effective June 9, 2005. 

5.  The November 1999 rating decision was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.

6.  The award of service connection in the September 2006 RO decision was not based on receipt of additional service department records.

7.  The currently-assigned effective date of June 9, 2005 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD and a mood disorder for the period prior to January 28, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an initial rating in excess of 30 percent for chronic left shoulder pain, status post avulsion chip fracture, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5200-03.

3.  The November 1999 rating decision did not contain CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

4.  The criteria for an effective date earlier than June 9, 2005 for the grant of service connection for chronic left shoulder pain, status post avulsion chip fracture, are not met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c)(3), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


PTSD and Mood Disorder

Service connection for PTSD and a mood disorder was awarded in the September 2006 rating decision on appeal.  An initial 70 percent evaluation was assigned effective June 9, 2005.  In a June 2010 rating decision, a total schedular rating was assigned for the service-connected psychiatric disorder effective January 28, 2010.  The Veteran contends that an increased rating is warranted for the period prior to January 28, 2010.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD and mood disorder for the period prior to January 28, 2010.  The Veteran has not manifested any of the specific criteria associated with a total schedular rating.  His thought processes and ability to communicate were intact throughout the claims period, and the Veteran consistently denied experiencing delusions or hallucinations while undergoing treatment at the Battle Creek VA Medical Center (VAMC).  A November 2005 examination from the Social Security Administration (SSA) and March 2006 VA psychiatric examination were also negative for evidence of symptoms associated with a 100 percent rating.  The March 2006 VA examiner also found that the Veteran was able to perform the activities of daily living.  

A total rating is warranted if the Veteran's service-connected PTSD and mood disorder causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3  (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent evaluation is therefore not appropriate.  The Veteran has demonstrated very little social interaction during the relevant claims period; the November 2005 SSA examiner and March 2006 VA examiner both noted that the Veteran was unmarried, did not have a significant other, and had no children.  The Veteran has also not mentioned his friends or family while receiving treatment, though it appears his family was somewhat involved in his psychiatric treatment.  A January 2004 clinical record from the VAMC notes reports from the Veteran's family that he functioned better while on psychiatric medication.  The Veteran's social functioning was characterized by the November 2005 SSA examiner as severe and by the March 2006 VA examiner as significant, but neither examiner identified total impairment.  Similarly, while the Veteran did not hold steady employment during the claims period, he has not endorsed total occupational impairment.  The March 2006 VA examiner specifically found that the Veteran was capable of working based solely on his psychiatric disorder and specified that his employment dysfunction was the result of a service-connected left shoulder disability.  The November 2005 SSA examiner found that the Veteran was unemployable, but based this finding on both the Veteran's psychiatric and orthopedic disabilities.  It is therefore clear that the Veteran's psychiatric disorder has not resulted in total occupational and social impairment.  

In addition, the Veteran's Global Assessment of Functioning (GAF) scores have established the presence of  severe psychiatric symptoms without total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  During the period prior to January 28, 2010, the Veteran's GAF scores ranged from 41 to 50, associated with serious symptoms and impairment.  Id.  These GAF scores demonstrate impairment such as a lack of friends and an inability to work, but do not establish that the Veteran is wholly unable to perform any social or occupational functions.  

The Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial higher schedular rating during the period prior to January 28, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD and mood disorder is manifested by symptoms that result in severe social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability during the relevant claims period and referral for consideration of an extraschedular rating is not warranted.

The Veteran is also in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Thus, consideration of whether referral or remand of a claim for TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability). 





Left Shoulder

Service connection for chronic left shoulder pain, status post avulsion chip fracture, was granted in the September 2006 rating decision on appeal.  An initial 30 percent evaluation was assigned effective June 9, 2005.  The Veteran contends that an increased rating is warranted as his left shoulder disability is productive of pain, weakness, and limitation of motion.  

The Veteran's left shoulder disability is rated as 30 percent disabling under Diagnostic Code 5201for limitation of motion of the arm.  This is the maximum rating possible for the minor (i.e. non-dominant) arm.  The Veteran is right hand dominant, and a rating in excess of 30 percent is not possible under the criteria for evaluating limitation of motion of the arm.  

Ratings in excess of 30 percent are possible under the other criteria for evaluating the shoulder and arm; however, the Board finds that these criteria are inapplicable to the current case.  The evidence of record is wholly negative for findings of shoulder ankylosis and there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  X-rays performed in connection with VA examinations in July 2006 and January 2010 were negative for such findings and the VA examiners also noted that there was no left shoulder ankylosis.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against an increased rating at anytime during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Earlier Effective Date Claim

The Veteran contends that an earlier effective date is warranted for the grant of service connection for a left shoulder disability, to include on the basis of CUE in a RO decision issued prior to the award of service connection in September 2006.  

The Veteran initially filed a claim for entitlement to service connection for a left shoulder disability on January 7, 1999.  Service treatment records show that on April 16, 1988 the Veteran was treated for left shoulder pain resulting from an injury caused by an altercation that occurred after he became intoxicated.  The Veteran presented for examination with an obvious smell of alcohol and laboratory testing showed that his blood alcohol level was .188 percent.  He was diagnosed with a left shoulder dislocation and referred to orthopedics for additional examination.  The Veteran reported to the examining orthopedist that he injured his shoulder when he fell during an altercation.  The Veteran's arm was relocated and an X-ray demonstrated a small avulsion fragment and fracture.  In June 1988, the Veteran was referred for evaluation and counseling regarding alcohol abuse, but the record does not indicate whether such treatment actually occurred.  Upon separation examination in April 1989, the Veteran's left shoulder was normal.  He complained of a "trick" shoulder on the accompanying report of medical history, but the examining physician found that there were no sequelae from the past shoulder fracture.  

VA treatment records obtained in connection with the Veteran's initial claim for service connection documented treatment for left shoulder pain and possible bursitis dating from December 1998.  At that time, the Veteran reported injuring his shoulder when he slipped and fell 10 years earlier.  A VA examination was provided in October 1999 at which time the Veteran related his left shoulder pain to an injury incurred during an in-service altercation.  The VA examiner diagnosed a dislocation of the left shoulder and avulsion of the scapular tendon. 

The RO issued a rating decision in November 1999 denying the claim for entitlement to service connection for a left shoulder disability.  Although the analysis portion of the rating decision is not entirely clear, the RO appears to have denied the Veteran's claim on two bases.  First, because the evidence did not establish that the current left shoulder disability was the result of any shoulder injury in service and second, the Veteran's April 1988 avulsion chip fracture of the shoulder was not incurred in the line of duty as it was due to willful misconduct and the use of alcohol.  With respect to the first reason for denial, the RO noted that the Veteran's left shoulder was normal upon separation examination in April 1989 and there was no record of complaints or treatment related to the shoulder until December 1998, more than 10 years after the Veteran's separation.  The RO also found that service treatment records established the Veteran's April 1988 left shoulder injury was incurred due to an altercation caused by the Veteran's abuse of alcohol.  The Veteran was notified of the November 1999 denial of his claim and did not appeal.  

On June 9, 2005, the Veteran filed a claim to reopen service connection for a left shoulder disability.  In support of the claim, he provided a February 2005 statement containing details regarding his in-service shoulder injury.  Specifically, the Veteran stated that his shoulder was fractured when he was attacked outside a bar by a group of strangers.  Although he was intoxicated when the fight occurred, he did not provoke the attack.  VA treatment records showed continued treatment and physical therapy for a left shoulder condition and a VA examiner provided a medical opinion in support of the claim in July 2006.  In a September 2006 rating decision, the RO found that the Veteran's recent statements regarding the circumstances of his in-service injury were new and material and sufficient to reopen the claim for service connection.  Service connection for chronic left shoulder pain, status post avulsion chip fracture, was awarded with an initial 30 percent evaluation effective June 9, 2005, the date the Veteran's claim to reopen was received by VA. 

The Veteran contends that an earlier effective date is warranted for the award of service connection for a left shoulder disability.  The Board will first address the Veteran's contentions regarding CUE in the November 1999 rating decision.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran contends that the RO committed CUE in the November 1999 rating decision by concluding that service connection was precluded for his left shoulder injury as it was incurred due to willful misconduct.  In a December 2008 statement, the Veteran specifically argued that service records from the Navy indicated that the April 1988 shoulder injury was incurred in the line of duty and was due to a personal assault.  Thus, the RO's November 1999 denial of service connection based on a finding that the Veteran's injury was due to his own misconduct was CUE.  

Under the regulations in effect at the time of the November 1999 rating decision, direct service connection was only possible when a disability was incurred in the line of duty and not the result of a veteran's own willful misconduct.  38 C.F.R. § 3.301(a) (1999).  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication resulted in disability, the disability was considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Similarly, an injury incurred due to the use of alcoholic beverages over time, or such excessive use at any one time, shall not be deemed to have been incurred in the line of duty.  38 C.F.R. § 3.301(d).  VA's General Counsel also concluded in June 1999 that direct service connection was precluded for purposes of all VA benefits for claims filed after October 31, 1990 for a disability that was the result of a claimant's own abuse of alcohol or drugs (a substance abuse disability).  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  The General Counsel's opinion was based on section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, which amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  The Veteran filed his claim for service connection for a left shoulder disability after October 31, 1990, thus service connection was barred for any disability incurred due to alcohol abuse.  

The RO based its denial of the Veteran's claim for service connection on a finding that his in-service left shoulder injury was incurred due to alcohol abuse.  The RO noted that service records showed the Veteran was heavily intoxicated at the time of the altercation that resulted in a left shoulder dislocation and fracture.  The Veteran did not provide any statements specifically describing the incident that resulted in his shoulder injury; rather, the January 1999 claim for service connection contended that the claimed disability was due to multiple separations and breaks that occurred when he fell down a deck.  The Veteran also provided conflicting statements regarding the history of his shoulder injury while receiving treatment at the Battle Creek VAMC in December 1998 and upon VA examination in October 1999.  The Veteran told his treating physician in December 1998 that he injured his soldier falling down a deck while the history provided to the VA examiner dated his shoulder problems to an altercation that occurred during service.  Thus, the only evidence describing the circumstances around the Veteran's shoulder injury at the time of the November 1999 rating decision were the service records (attributing the injury to a fight that occurred while the Veteran was intoxicated) and the Veteran's own conflicting statements regarding the history of the disability.  Based on this evidence, the RO concluded that the Veteran's April 1988 shoulder injury was incurred due to the use of alcohol and the Veteran's own willful misconduct.

In essence, the Veteran argues that the RO did not adequately weigh the evidence of record and should have found that the left shoulder injury was not due to willful misconduct stemming from his abuse of alcohol.  The Veteran may disagree with how the evidence was weighed by the RO, but an attack on how the facts were weighed at the time of the previous rating decision cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  In the December 2008 statement in support of his claim, the Veteran reported that records from the Navy established that his April 1988 injury was incurred in the line of duty and was the result of a personal assault.  Review of the available service records does not indicate any such documents, and the Board notes that the Veteran did not identify these documents with any specificity.  In addition, his statements specifically describing the events surrounding his injury were not received by VA until after his claim to reopen service connection was received in June 2005.  Thus, the Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in November 1999, nor has he submitted evidence indicating that the law was not correctly applied.  

In sum, there is no showing that the RO committed CUE in the November 1999 rating decision.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.  The Board must now determine whether an effective date earlier than June 9, 2005 is warranted for the award of service connection on any basis other than CUE.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2012).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As discussed above, the Veteran's initial claim for service connection was received by the RO in January 1999 and denied in a November 1999 rating decision.  The Veteran did not appeal the denial of the claim, and the November 1999 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  The Veteran filed a claim to reopen in June 2005 and service connection was granted in the September 2006 rating decision on appeal.  An effective date of June 9, 2005, the date the Veteran's claim to reopen was received, was assigned.  

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  The RO reopened the claim for service connection for a left shoulder disability in September 2006 based on statements received from the Veteran describing the circumstances surrounding his April 1988 shoulder injury.  The RO noted that the Veteran clarified that his injury was the result of an assault by strangers without provocation and not the result of his intoxication.  The RO then found that all the elements necessary for an award of service connection were established.   Thus, an earlier effective date is not possible in this case based on the receipt of additional service department records.  

An earlier effective date is also not warranted based on the date entitlement to the benefit arose.  Even if the Board determined that the record contained adequate evidence linking the Veteran's left shoulder disability to service prior to receipt of his claim to reopen in June 2005, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, an effective date earlier than June 9, 2005 is not possible.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than June 9, 2005 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).  


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's contentions concerning CUE in the rating decision issued in November 1999, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran has initiated an appeal regarding the effective date and initial disability ratings assigned following an award of service connection.  The claims for service connection are now substantiated and the filing of a notice of disagreement (NOD) as to the September 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the assignment of an effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The October 2007 and January 2008 SOCs, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations used to determine the proper effective date and disability ratings for the Veteran's service-connected disabilities.  The appellant was thus informed of what was needed to achieve an earlier effective date and higher rating.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA.  The Veteran was also provided proper VA examinations in March 2006, July 2006, and January 2010 to determine the severity of his service-connected disabilities. 

The Board also finds that VA has complied with the January 2010 remand orders of the Board.  In response to the Board's remand, the Veteran was provided VA examinations in January 2010 to determine the severity of his service-connected disabilities.  The RO also adjudicated the issue of whether the November 1999 rating decision contained CUE in a June 2010 rating decision.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD and a mood disorder for the period prior to January 28, 2010 is denied.

Entitlement to an initial rating in excess of 30 percent for chronic left shoulder pain, status post avulsion chip fracture, is denied. 

Entitlement to revision of the November 1999 rating decision on the basis of CUE is denied. 

Entitlement to an effective date earlier than June 9, 2005 for the award of service connection for PTSD is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


